Citation Nr: 9916569	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran had active service from 
August 1953 to June 1955. 

The Board notes that an August 1998 VA form 9 (Appeal to 
Board of Veterans' Appeals) includes the issue of entitlement 
to waiver of VA disability pension overpayment in the amount 
of $20, 237.00.  However, in an October 1998 decision, the RO 
granted the veteran the requested waiver.  As such, this 
issue is not before the Board. 


FINDINGS OF FACT

1.  In a May 1997 Board decision, the RO denied the veteran 
service connection for hepatitis; this decision is final. 

2.  Evidence associated with the claims folder since the May 
1997 Board decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final. 38 U.S.C.A. § 7104 
(West 1991).

2.  The evidence received since the May 1997 Board decision 
is not new and material, and the veteran's claim of service 
connection for hepatitis is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in rating decisions dated November 1993 and 
March 1994, the RO denied the veteran's claim of service 
connection for hepatitis on the grounds that there was no 
evidence of in-service incurrence, as well as of a present 
disability or any residuals thereof.  Subsequently, in a May 
1997 Board decision, the Board affirmed the RO's denial of 
service connection.  At present, as the veteran has attempted 
to reopen his claim of service connection for hepatitis, his 
case is once again before the Board for appellate review.  
However, because the May 1997 Board decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the May 1997 final adjudication, the 
additional evidence in the file which is related to this 
issue includes: (1) medical records from the VA Medical 
Center (VAMC) in Louisville, Kentucky, dated from May 1995 to 
October 1997; (2) a December 1997 statement from  
[redacted]; (3) a December 1997 VA examination report; (4) an 
April 1998 statement from David S. Colvin, M.D.; and, (5) 
various statements by the veteran and his representative made 
in correspondence and during the April 1999 appeal hearing, 
via video conference, before the undersigned member of the 
Board.

The medical records from the Louisville VAMC dated from May 
1995 to October 1997 basically describe the treatment the 
veteran has received for various health problems including, 
but not limited to, eye problems, adjustment disorder, 
depression, coronary artery disease, diabetes and 
hypertension.  However, these records do not contain any 
indication that the veteran either suffers from service-
related hepatitis, or from the residuals of service-related 
hepatitis.

In a December 1997 statement, [redacted] notes that he was 
stationed with the veteran at Fort Lewis Washington, where he 
visited the veteran while he was in the hospital in early 
1955.  Mr. [redacted] further notes that, at the time of his visit 
to the veteran, the white areas of the veteran's eyes were 
yellow.  As well, the record includes a December 1997 VA 
examination report which indicates the veteran had a 
diagnosis of status post excision of a pilonial cyst with 
residual pain, but does not contain any commentary regarding 
a current diagnosis of hepatitis or of its residuals. 

Furthermore, in an April 1998 statement, David S. Colvin, 
M.D. notes that he treated the veteran in 1955, that the 
veteran's medial history included a 30-day period of in-
service hospitalization in February 1955, and that the 
veteran reported he was advised he could no longer donate 
blood due to his history of hepatitis.  In this regard, the 
Board notes Dr. Colvin's statement fails to indicate the type 
of treatment/care he provided to the veteran, as well as to 
comment/show that he currently suffers from service-related 
hepatitis, or from the residuals of service-related 
hepatitis.  Moreover, while this statement indicates the 
veteran was hospitalized for hepatitis during his service, 
the Board emphasizes that evidence which is simply 
information recorded by a health care provider or a medical 
examiner, unenhanced by any additional objective comment by 
that health care provider or examiner, does not constitute 
competent medical evidence, such that would be so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  See generally Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

Finally, the record includes various statements by the 
veteran and his representative made in correspondence and 
during the April 1999 appeal hearing basically contending 
that the veteran was hospitalized during his service for 
hepatitis, and that he currently suffers from service-related 
hepatitis or from its residuals.  However, these statements 
also show that the veteran acknowledges he has never been 
told by any health care provider that he currently suffers 
from a disability which might be related to his contended in-
service hepatitis.

With respect to the statements by the veteran and his 
representative, the Board acknowledges the sincerity of these 
statements; however, the Board finds that these statements 
are not probative of the ultimate issue in this case, which 
is whether the veteran currently suffers from service-related 
hepatitis or from its residuals, because neither the veteran 
nor his representative possess the medical training and 
expertise necessary to offer a medical opinion.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (noting that it is the 
province of trained health care professionals to enter 
conclusions that require medical knowledge.)  As the veteran 
is a layperson, he lacks the medical training and expertise 
necessary to render an opinion regarding the existence or the 
etiology of the claimed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  And hence, where as here, the 
resolution of an issue turns on a medical matter, lay 
evidence, without more, cannot serve as a predicate upon 
which to reopen the previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the May 1997 Board denial, the Board finds that 
the veteran has not submitted new and material evidence which 
would allow a reopening of his claim.  Essentially, what was 
missing at the time of the May 1997 Board decision, and what 
continues to be missing, is competent medical evidence 
indicating that the veteran currently suffers from service-
incurred hepatitis or from its residuals.  And, the 
additional evidence submitted, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Thus, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for 
hepatitis. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In arriving at this conclusion, the Board notes it applied 
the three-step process defined in Winters v. West, 12 Vet. 
App. 203 (1999), Elkins v. West, 12 Vet. App. 209 (1999), and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO 
did not have the opportunity to apply it in considering and 
deciding the veteran's claim.  However, the Board concludes 
that, as the appellant has not been prejudiced by the Board's 
application of the three-step process described above, there 
is no need to remand the veteran's claim to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for hepatitis, and the 
benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

